TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00677-CV


In re N.H., N.H. and N.H.




FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 04-1241-FC3, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Esmeralda Ramahi filed a notice of appeal on May 29, 2009.  On
September 21, 2009, this Court received notice that Ramahi had failed to pay for the clerk's record. 
On December 2, 2009, this Court sent Ramahi notice informing her that her appeal would be
dismissed for want of prosecution if she failed to pay for the record and ordering her to submit a
status report to this Court by December 14, 2009.  To date, Ramahi has not responded to this Court's
notice or made arrangements to pay for the record.  Accordingly, we dismiss her appeal for want of
prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed:   January 29, 2010